IN THE SUPREME COURT OF IOWA

                                        No. 17–1147

                              Scott County No. FECR383233

                                           ORDER

STATE OF IOWA,
    Plaintiff-Appellee,

vs.

RODNEY L. HANNEMAN,
    Defendant-Appellant.


       The court, being evenly divided, declares this case affirmed by operation of law.
See Iowa Code § 602.4107 (2017).
       Waterman, Mansfield, and Christensen, JJ., would affirm the judgment of the
district court; Cady, C.J., and Wiggins and Appel, J., would reverse the judgment of the
district court. See State v. Effler, 769 N.W.2d 880, 884 (Iowa 2009) (“[W]hen the
supreme court is equally divided on an issue upon which the district court and court of
appeals differ, the decision of the district court is affirmed by operation of law.”).
Copies to:

Mark Smith
State Appellate Defender
Martha Lucey
Assistant Appellate Defender
Lucas State Office Building
Des Moines, IA 50319–0106

Kevin Cmelik
Martha Trout
Assistant Attorneys General
Criminal Appeals Division
Hoover State Office Building, 2nd Floor
Des Moines, IA 50319–0106